iDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed February 5, 2021. Claims 1-7 have been amended, claims 8-10 have been cancelled, and no new claims have been added. Thus, claims 1-7 are presently pending in this application.
Claim Objections
Claims 2-6 are objected to because of the following informalities:  In claims 2 (lines 7-8) and claim 3 (line 7) "the intake air holes" should be changed to --the at least one intake air hole-- for consistency. In claims 2 (lines 12-13), 4 (line 7), 5 (line 7), and 6 (line 10) "the exhaust air holes" should be changed to --the at least one exhaust air hole-- for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 18 the limitation “the other side of the intake air filter” is unclear. Examiner suggests to change to --another side of the intake air filter-- or --a second side of the intake air filter--.
In claim 1, line 22 the limitation “the other side of the exhaust air filter” is unclear. Examiner suggests to change to --another side of the exhaust air filter-- or --a second side of the exhaust air filter--.
In claim 5, lines 7-8 the limitation “when inhaled, the intake air plate film body is moved to the mask to open the exhaust air holes of the exhaust air outlet body” is unclear. The intake air plate film body is in the intake air inlet body so it does not make sense that when moved the intake air plate film body would open the exhaust air holes. In addition, the exhaust air holes are closed during inhalation as claimed in claim 2. For examination purposes the claim will be rejected as -- when inhaled, the intake air plate film body is moved to the mask to open the intake air holes of the intake air inlet body--.
All remaining claims are rejected based on their dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Danford (2016/0129287) in view of Matheson (4414973).
With respect to claim 1, Danford discloses an air purifying mask (10, fig 1) capable of filtering exhaled air (see [0022], lines 27-30), comprising an inhaled air opening part (52, fig 1), wherein the inhaled air opening part opens at the time of inhalation and closes at the time of exhalation (see [0018] lines 10-12); an exhaled air opening part (54/56, fig 1) and an exhaust air filtering part (110, fig 4), wherein the exhaled air opening part opens at the time of the exhalation and closed at the time of the inhalation (see [0018] lines 12-13) and is coupled (see fig 4 exploded view) to the exhaust air filtering part for filtering and exhausting an exhaled air; and 3Application No.: NEW Attorney Docket No.: PUS 180054the exhaust air filtering part comprises at least one exhaust air filter (110, fig 4 of Danford) for filtering the exhaled air; and an exhaust air filter coupling body (102, fig 4 of Danford) wherein one side of the exhaust air filter coupling body is coupled to the exhaust air filter and the other side of the exhaust air filter coupling body is connected to an exhaust air port (48, fig 4 of Danford) formed on the another side of the mask (see location of 48, 102, and 110 in fig 4 of Danford); an exhaust air pre-filter (filter 110 closest to element 104 in fig 4 of Danford) for primarily filtering the exhaled air and a second exhaust air filter (any of the remaining filters 110 of either 54 or 56 in fig 4 of Danford) for secondarily filtering the exhaled air primarily filtered through the exhaust air pre-filter (air past through the first filter would subsequently be filtered by the filters that follow); and the exhaust air pre-filter and the exhaust air second filter are disposed inside the exhaust air filter coupling body (see exploded view in fig 4 of Danford, filters go inside the body (102)) and sequentially installed from the inside of the mask to the outside of the mask (the pre-filter is closest to element 104 is near the inside of the mask and as the filters move toward element 118 they move near the outside of the mask, see fig 4). 

However, Matheson teaches a mask (10, fig 1 of Matheson) with an intake air filtering part (300, fig 1 of Matheson) to be coupled to the inhaled air opening part (38, fig 1 of Matheson) for filtering and introducing external air (see col. 7 lines 22-31 of Matheson).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the exhaust air filtering part (110, fig 4 of Danford) onto the inhaled air opening part (between elements 76 and 90 in fig 4 of Danford) of Danford as taught by Matheson so as to eliminate particulate material from the air (see col. 1, lines 36-37 of Matheson).
Further, the modified Danford shows that the intake air filtering part (see modification in by Matheson above) comprises at least one intake air filter (110, fig 4 of Danford; note after modification, the intake portion includes the same filter portion as the exhaust air part) for filtering the external air; and an intake air filter coupling body (58, fig 4 of Danford) wherein one side of the intake air filter coupling body is coupled to the intake air filter (filters are between elements 90 and 76; thus coupled to 58 on one side) and the other side is connected to an intake air port (44, fig 4 of Danford) formed on one side of the mask an intake air pre-filter for primarily filtering the external air (filter 110, closest to element 90 after modification, fig 4 of Danford), and a second intake air filter (any of the remaining filters of 110 in fig 4 of Danford) for secondarily filtering the external air primarily filter through the intake air pre-filter (air past through the first filter would subsequently be filtered by the filters that follow); and the intake air pre-filter and the intake air second filter are disposed inside the intake air filter coupling body (see exploded view in fig 4 of Danford, by modification the filters go inside the body (58))and are sequentially installed from the outside of the mask to the inside of the mask (the pre-filter is 
However, Matheson teaches an air filter part (300, fig 1 of Matheson) comprising a HEPA filter (see col. 7, lines 35-38 of Matheson).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the second intake and exhaust air filters of the modified Danford with the HEPA filters as taught by Matheson so as to replace one known filter with another known filter to achieve removal of particles in the inhaled and exhaled air.
With respect to claim 2, the modified Danford shows that the inhaled air opening part comprises an intake air inlet body (52, fig 3 of Danford) having at least one intake air hole (see openings in 52 in fig 3 of Danford) adapted to pass the external air purified in the intake air filtering part there through (inlet valve assembly is inhalation permitting; see [0018], lines 10-11 of Danford), and an intake air plate film body (76, fig 4 of Danford) for opening the intake air hole at the time of the inhalation (see [0025] lines 7-9 of Danford) and closing the intake air hole at the time of the exhalation (see [0025] lines 9-12 of Danford), and the exhaled air opening part comprises an exhaust air outlet body (54/56, fig 3 of Danford) having at least one exhaust air hole (see holes in 54/56, fig 3 of Danford) adapted to pass the exhaled 4Application No.: NEW Attorney Docket No.: PUS 180054air there through toward the exhaust air filtering part (air outlet valves are inhalation preventing and exhalation permitting; see [0018] lines 12-13 of Danford), and an exhaust air plate film body (104, fig 4 of Danford)  for opening the exhaust air holes at the time of the exhalation (see [0026] lines 4-6 of 
With respect to claim 3, the modified Danford shows that the intake air plate film body is located on a side of the mask of the intake air inlet body (note the film plate is in contact with the holes in 52 to open/close the during inhalation/exhalation), a portion of the intake air plate film body is fixed to the intake air inlet body (see fig 4, elements 68 and 84 attach to one another)  such that the intake air plate film body is bent toward a side of the mask with respect to the fixed portion thereof for opening the intake air holes at the time of inhalation (inlet valve assembly is inhalation permitting; see [0018], lines 10-11 of Danford, thus the plate would bend toward the mask as the user inhales).
With respect to claim 4, the modified Danford shows the exhaust air plate film body is located on a side of the exhaust air filtering part of the exhaust air outlet body (see fig 5 of Danford, plate 104 is in contact with element 56), and a portion of the exhaust air plate film body is fixed to the exhaust air outlet body (element 68 of the exhaust outlet body is attached to element 116 of the plate, see fig 5 of Danford) such that the exhaust air plate film body is bent toward the exhaust air filtering part (see fig 6 plate 104 bends toward/with the filters 110 in Danford) with respect to the fixed portion thereof for opening the exhaust air holes at the time of exhalation (air outlet valves are inhalation preventing and exhalation permitting; see [0018] lines 12-13 of Danford). 
With respect to claim 5, as best understood the modified Danford shows the intake air plate film body is kept in close contact with a side of the mask of the intake air inlet body, and when inhaled, the intake air plate film body is moved to the mask to open the intake air holes of the intake air inlet body.
 the exhaust air plate film body is kept in close contact with a side of the exhaust air filtering part of the exhaust air outlet body (see fig 5 of Danford), and when exhaled, the exhaust air plate film body is moved to the exhaust air filtering part to open the exhaust air holes of the exhaust air outlet body (see fig 6 of Danford, plate 104 bends away from the exhaust air holes).
With respect to claim 7, the modified Danford shows that the exhaust air filtering part comprises a diffusion guide (see guide of 54/56 in fig 3 of Danford, the holes diffuse the air out of the mask as the user exhales) wherein the diffusion guide includes at least one diffusion hole (see holes in element 54/56 located on the outer circumference, fig 3 of Danford) formed along an edge periphery thereof to allow the exhaled air to be diffused to an inner peripheral wall of the exhaust air filter coupling body (the exhaled air is moved from the inside of the mask near element 54/56 into body 102, see fig 6 of Danford).
Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive. Applicant argues on pg. 11, "the cited references are silent as the claimed sequence". Argument is not taken well since the prior art of reference (Danford) has multiple filters making the first filter a pre-filter and the successive filters secondary. In addition, the use of a HEPA filter is well known in the art so one of ordinary skill would find the modification of one of the filters to be reasonable. Therefore, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/RACHEL T SIPPEL/            Primary Examiner, Art Unit 3785